08/10/2021


                                           DA 20-0385
                                                                                           Case Number: DA 20-0385


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        2021 MT 203N


JAMIE MICHAEL JOHNSON,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,
                                                                               Vi3 1 0 r21
                                                                             Bowen Groenwood
               Respondent and Appellee.                                    Clerk- of Supreme Court
                                                                              State of Montane




APPEAL FROM:           District Court of the Fifth Judicial District,
                       In and For the County of Beaverhead, Cause No. DV-19-14226
                       Honorable Luke Berger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Jamie Michael Johnson, Self-Represented, Shelby, Montana

                For Appellee:

                      Austin Knudsen, Montana Attorney General, Jonathan M. Krauss, Assistant
                      Attorney General, Helena, Montana

                      Jed C. Fitch, Beaverhead County Attorney, Dillon, Montana


                                                    Submitted on Briefs: May 5, 2021

                                                              Decided: August 10, 2021


Filed:


                                            Clerk
 Justice James Jeremiah Shea delivered the Opinion of the Court.

        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

 Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court's

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2      Jamie Michael Johnson (Johnson) appeals from the order of the Fifth Judicial

District Court, Beaverhead County, denying his petition for postconviction relief without

an evidentiary hearing. Johnson asserts that the District Court erred by denying his

postconviction claim that trial counsel was ineffective for failing to move for substitution

of the trial judge.' We affirm.

        On April 19, 2016, Johnson was charged with four felony counts. At a bond hearing

held on May 19, 2016, the District Court set Johnson's bail at $50,000 and ordered that

Johnson's father could not post bail on his behalf.

¶4     A jury trial was held October 20 and 21, 2016. The jury returned guilty verdicts

convicting Johnson of multiple counts. Johnson was subsequently sentenced to a ten-year

commitment to the Montana State Prison followed by five years suspended.

       Johnson's direct appeal of his conviction to this Court was dismissed pursuant to

§ 46-8-103(2), MCA, and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).



  The record reveals Johnson raised several grounds for postconviction relief in the proceeding
below, but in his briefing to this Court he raises only a single issue for appeal. Because a party
who fails to brief certain issues on appeal is deemed to have abandoned the issues, Skinner v.
Allstate Ins. Co.,2005 MT 323,¶ 9,329 Mont. 511, 127 P.3d 359, we decline to address Johnson's
other postconviction claims.
                                                 2
See State ofMontana v. Jarnie Michael Johnson, DA 17-0177, Or.(Mont. Jan. 29, 2019).

Johnson subsequently filed his postconviction relief petition with the District Court

asserting several grounds for relief and requesting an evidentiary hearing.

¶6      On June 2, 2020, the District Court issued an order denying Johnson's petition

without an evidentiary hearing. Relevant to Johnson's clairn that trial counsel was

ineffective for failing to move for substitution of the trial judge, the District Court

determined that "Johnson acknowledges the [trial court] lowered his bond by half at the

bond hearing and he fails to show the outcome ofthe proceeding would have been different

had the judge been substituted . . . ." The District Court further determined that

"Johnson has not shown he suffered prejudice as a result of trial counsel's failure to

substitute . . . the judge . . . ."

¶7     "We review a district court's denial of a petition for postconviction relief to

determine whether that court's findings are clearly erroneous and whether its conclusions

of law are correct." Cheetharn v. State, 2019 MT 290, ¶ 7, 398 Mont. 131, 454 P.3d 673

(quotations omitted).       An evidentiary hearing on a postconviction relief petition is

discretionary, required only in "unique circumstances." Heath v. State, 2009 MT 7, ¶ 21,

348 Mont. 361, 202 P.3d 118. Ineffective assistance of counsel (IAC) claims are mixed

questions of law and fact which we review de novo. Cheetham, ¶ 7. In analyzing IAC

clairns, we adhere to the "strong presumption that counsel's actions are within the broad

range of reasonable professional assistance . . . ." Heavygun v. State, 2016 MT 66, ¶ 11,

383 Mont. 28, 368 P.3d 707

                                              3
¶8      To prove IAC,a defendant rnust show:(1)that counsel's performance was deficient

by falling below the objective standard of reasonableness, and (2)that counsel's deficient

performance prejudiced the defense. Heavygun, ¶ 10. Both prongs of the IAC test must

be met for the defendant to prevail, and an insufficient showing on one prong eliminates

the need to address the other prong. Cheetham,¶ 9.

       Section 3-1-804(1)(b), MCA, allows each adverse party in a criminal case to move

for substitution of the trial judge without cause, as long as the rnotion is filed within

ten calendar days after the defendant's arraignment. "We have held that defense counsel's

decision not to move for substitution of a trial judge rnay constitute [IAC] if the defendant

establishes there is a reasonable probability that the outcome ofthe trial would have been

different if counsel had moved for a substitute judge." Swan v. State, 2006 MT 39, ¶ 17,

331 Mont. 188, 130 P.3d 606 (ernphasis added).

¶10    Even if we were to assume Johnson's trial counsel was deficient for not moving to

substitute the district court judge, Johnson fails to establish he was prejudiced. Johnson

asserts that the result of his arraignrnent and bond hearing would have been different, but

he fails to dernonstrate the outcorne of his guilty verdict at jury trial would have been

different if his counsel had moved for a substitute judge.

¶11    Johnson further presents no evidence the district courtjudge was biased against him.

Johnson's only support of his claim comes from his conclusory assertion that this Court

should presume bias based on the fact the district courtjudge knew Johnson's father, which

is insufficient to entitle hirn to an evidentiary hearing. See Kelly v. State, 2013 MT 21, ¶ 9,

                                              4
368 Mont. 309, 300 P.3d 120 (quotations omitted)("[A] petition for postconviction relief

must be based on rnore than mere conclusory allegations . . . . Regarding [IAC claims], we

have held that such claims must be grounded upon facts which appear in or are easily

deduced frorn the record . .. .").

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first irnpression, and does not establish new precedent

or modify existing precedent. Affirmed.




                                                 02$1-tiJustice6

We Concur:



              C ief Justice


      eClit         •Pit
                       it".....




               Justices




                                             5